--------------------------------------------------------------------------------

Exhibit 10.12
 

NEITHER THIS 12% SERIES B UNSECURED CONVERTIBLE PROMISSORY NOTE (THE “NOTE”) NOR
THE SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE HAS NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (“ACT”), OR THE SECURITIES LAWS OF ANY
STATE.  NEITHER THIS NOTE NOR THE SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE
MAY BE SOLD, PLEDGED OR OTHERWISE TRANSFERRED WITHOUT REGISTRATION UNDER THE ACT
AND ANY APPLICABLE STATE SECURITIES LAWS OR DELIVERY TO TORCHLIGHT ENERGY
RESOURCES, INC. OF AN OPINION OF LEGAL COUNSEL SATISFACTORY TO TORCHLIGHT ENERGY
RESOURCES, INC. THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACT OR ANY
APPLICABLE STATE SECURITIES LAWS.


12% SERIES B UNSECURED CONVERTIBLE PROMISSORY NOTE
OF
TORCHLIGHT ENERGY RESOURCES, INC.


NOTE NO.
_____________________                                                                                                ________________,
2014


FOR VALUE RECEIVED, TORCHLIGHT ENERGY RESOURCES, INC., a Nevada corporation with
its principal office located at 5700 Plano Parkway, Ste. 3600, Plano, Texas
75093 (the “Company” or “Debtor”), unconditionally promises to pay to
__________________________ whose address is _________________,
___________________, _____________________ , or the registered assignee, upon
presentation of this 12% Series B Unsecured Convertible Promissory Note (the
“Note”) by the registered holder hereof (the “Registered Holder” or “Holder”) at
the office of the Company, the principal amount of $_________(“Principal
Amount”), together with the accrued and unpaid interest thereon and other sums
as hereinafter provided, subject to the terms and conditions as set forth
below.  The effective date of execution and issuance of this Note is __________,
2014 (“Original Issue Date”).


1.           Series. This Note is one of a series of duly authorized and issued
promissory notes of the Company designated as its 12% Series B Unsecured
Convertible Promissory Notes in an aggregate principal face value for all Notes
of this Series of up to a maximum of $15,000,000 (subject to increase to no more
than $25,000,000) with no minimum amount (each, a “Series Note,” and
collectively, the “Series Notes”).  Each of the Series Notes is being issued in
accordance with that certain Securities Purchase Agreement dated as of
_________, 2014, between the Company and the Registered Holder, and is subject
to the terms and conditions set forth in the Securities Purchase Agreement.  The
Holder of this Note with the holders of all of the Series Notes are sometimes
hereinafter collectively referred to as “Series Holders.”


2.           Schedule for Payment of Principal and Interest.  The Principal
Amount outstanding hereunder shall be paid in one lump sum payment of
$________________ on or before June 30, 2017 (the “Maturity Date”), and the
interest on the Principal Amount outstanding hereunder shall be payable at the
rate of 12% per annum and shall be due and payable quarterly, in arrears, with
the initial interest payment due September 30, 2014 (unless sold thereafter),
and continuing thereafter on each successive December 31, March 31,  June 30 and
September 30 of each year during the term of this Note.  Accrual of interest on
the outstanding Principal Amount, payable in cash, shall commence on the date of
receipt of funds by the Company and shall continue until payment in full of the
outstanding Principal Amount has been made hereunder.  The interest so payable
will be paid to the person whose name this Note is registered on the records of
the Company regarding registration and transfers of the Note (the “Note
Register”). Payments made by the Company shall be made to all Series Holders at
the same time.
 
 
 
 
 
12% Series B Unsecured Convertible Promissory Note - Page 1 of 12

--------------------------------------------------------------------------------

 
 
3.           Payment.  Payment of any sums due to the Holder under the terms of
this Note shall be made in United States Dollars by check or wire transfer at
the option of the Company.  Payments made by the Company shall be made to all
Series Holders at the same time.  Payment shall be made at the address last
appearing on the Note Register of the Company as designated in writing by the
Holder hereof from time to time.  If any payment hereunder would otherwise
become due and payable on a day on which commercial banks in Dallas, Texas, are
permitted or required to be closed, such payment shall become due and payable on
the next succeeding day on which commercial banks in Dallas, Texas, are not
permitted or required to be closed ("Business Day") and, with respect to
payments of Principal Amount, interest thereon shall be payable at the then
applicable rate during such extension, if any.  The forwarding of such funds
shall constitute a payment of outstanding principal and interest hereunder and
shall satisfy and discharge the liability for principal and interest on this
Note to the extent of the sum represented by such payment.  Except as provided
in Section 4 hereof, this Note may not be prepaid without the prior written
consent of the Holder.


4.           Company’s Option to Redeem Note.  On or after June 30, 2015 but not
before, up to 100%, in whole or in part, of the outstanding Principal Amount of
the Note, plus any accrued and unpaid interest, will be subject to redemption at
the option of the Company.  If the Company elects to redeem on or after June 30,
2015 but before June 30, 2016, the Company shall pay to the Holder, in addition
to the Redemption Amount (as defined below), a redemption penalty equal to 2% of
the amount of the Note redeemed, and if the Company elects to redeem on or after
June 30, 2016 (and before the Maturity Date), the Company shall pay to the
Holder, in addition to the Redemption Amount, a redemption penalty equal to 1%
of the amount of the Note redeemed (the “Redemption Penalty”).  Any amount of
the Note subject to redemption, as set forth herein (the “Redemption Amount”),
may be redeemed by the Company at any time and from time to time, upon not less
than 10 nor more than 30 days notice to the Holder.  If less than 100% of the
outstanding Principal Amount of each Series Note, plus any accrued and unpaid
interest thereon, is to be redeemed at any time, the Company must redeem a pro
rata amount of each Series Note.


The Company shall deliver to the Holder a written Notice of Redemption (the
“Notice of Redemption”) specifying the date for the redemption (the “Redemption
Payment Date”), which date shall be at least 10 but not more than 30 days after
the date of the Notice of  Redemption (the “Redemption Period”).  A Notice of
Redemption shall not be effective with respect to any portion of this Note for
which the Holder has previously delivered a Notice of Conversion (as defined in
Section 5(b) below) or for conversions elected to be made by the Holder pursuant
to Section 5 during the Redemption Period.  The Redemption Amount shall be
determined as if the Holder’s conversion elections had been completed
immediately prior to the date of the Notice of Redemption.  On the Redemption
Payment Date, the Redemption Amount and the Redemption Penalty must be paid in
good funds to the Holder.  After the Redemption Payment Date, interest will
cease to accrue on the Note or the portion thereof called for redemption.

 
12% Series B Unsecured Convertible Promissory Note - Page 2 of 12

--------------------------------------------------------------------------------

 



5.           Conversion Rights.


(a)           Conversion.  At any time after the Original Issue Date, the Holder
of this Note will have the right, at the Holder's option, to convert all or any
portion of the Principal Amount hereof and any accrued but unpaid interest
thereon into shares of common stock, par value $.001 per share, of the Company
(“Common Stock”) in a manner and in accordance with Section 5(b) below (unless
earlier paid or redeemed) at the conversion price as set forth below in Section
5(c) (subject to adjustment as described herein).  The right to convert the
Principal Amount or interest thereon of this Note called for redemption will
terminate at the close of business on the Business Day prior to the Redemption
Payment Date for such Note, unless the Company subsequently fails to pay the
applicable Redemption Amount.  The shares of Common Stock to be issued upon such
conversion (or upon a conversion under Section 6 below) are hereinafter referred
to as the “Conversion Shares”.


(b)           Mechanics of Holder’s Conversion.  In the event that the Holder
elects to convert any portion of this Note into Common Stock, the Holder shall
give notice of such election by delivering an executed and completed notice of
conversion (“Notice of Conversion”) to the Company.  The Notice of Conversion
will provide a breakdown in reasonable detail of the Principal Amount and/or
accrued interest that is being converted and state the denominations in which
such Holder wishes the certificate or certificates for the Conversion Shares to
be issued.  The Registered Holder must surrender this Note to the Company with
the Notice of Conversion.  On each Conversion Date (as hereinafter defined) and
in accordance with its Notice of Conversion, the Company shall make the
appropriate reduction to the Principal Amount and/or accrued interest as entered
in its records and shall provide written notice thereof to the Holder within
five (5) Business Days after the Conversion Date.  Each date on which a Notice
of Conversion is delivered or telecopied to the Company in accordance with the
provisions hereof shall be deemed a Conversion Date (the “Conversion
Date”).  Pursuant to the terms of the Notice of Conversion, the Company will
issue instructions to its transfer agent as soon as practicable thereafter, to
cause to be issued and delivered to the Holder certificates for the number of
full shares of Conversion Shares to which such Holder shall be entitled as
aforesaid and, if necessary, the Company shall cause to be issued and delivered
to the Holder a new promissory note representing any unconverted portion of this
Note.  The Company shall not issue fractional Conversion Shares upon conversion,
but the number of Conversion Shares to be received by any Holder upon conversion
shall be rounded down to the next whole number and the Holder shall be entitled
to payment of the remaining principal amount by a Company check.  In the case of
the exercise of the conversion rights set forth herein the conversion privilege
shall be deemed to have been exercised and the Conversion Shares issuable upon
such conversion shall be deemed to have been issued upon the date of receipt by
the Company of the Notice of Conversion.  The Holder shall be treated for all
purposes as the record holder of the Conversion Shares, unless the Holder
provides the Company written instructions to the contrary.


(c)           Conversion Price.  The Conversion Price of the Common Stock into
which the Principal Amount, or the then outstanding interest due thereon, of
this Note is convertible shall be $4.50 per share (subject to adjustment as
described herein).
 

 
 
12% Series B Unsecured Convertible Promissory Note - Page 3 of 12

--------------------------------------------------------------------------------

 

(d)           Adjustment Provisions.  The Conversion Price and number and kind
of shares or other securities to be issued upon conversion pursuant to this Note
shall be subject to adjustment from time to time upon the happening of certain
events while this conversion right remains outstanding, as follows:


(i)           Reclassification. In case of any reclassification, consolidation
or merger of the Company with or into another entity or any merger of another
entity with or into the Company, or in the case of any sale, transfer or
conveyance of all or substantially all of the assets of the Company (computed on
a consolidated basis), each Note then outstanding will, without the consent of
any Holder, become convertible only into the kind and amount of securities, cash
or other property receivable upon such reclassification, consolidation, merger,
sale, transfer or conveyance by a Holder of the number of shares of Common Stock
into which such Note was convertible immediately prior thereto, after giving
effect to any adjustment event.


(ii)             Stock Split, Dividend.  If the number of shares of Common Stock
outstanding at any time after the date hereof is increased by a subdivision or
split of Common Stock, or by the declaration of a dividend on the Common Stock,
which dividend is wholly or partially in the form of additional shares of Common
Stock or any other securities of the Company, then immediately after the
effective date of such subdivision or split-up, or the record date with respect
to such dividend, as the case may be, the Conversion Price shall be
appropriately reduced so that the holder of this Note thereafter exchanged shall
be entitled to receive the percentage of shares of Common Stock which such
holder would have owned immediately following such action had this Note been
exchanged immediately prior thereto;


(iii)           Reverse Split.  If the number of Common Stock outstanding at any
time after the date hereof is decreased by a combination of the outstanding
Common Stock or reverse split, then, immediately after the effective date of
such combination, the Conversion Price shall be appropriately increased so that
the holder of this Note thereafter exchanged shall be entitled to receive the
percentage of shares of Common Stock which such holder would have owned
immediately following such action had this Note been exchanged immediately prior
thereto.
 
(e)           Issuance of New Note.  Upon any partial conversion of this Note, a
new promissory note containing the same date and provisions of this Note shall
be issued by the Company to the Holder for the principal balance of this Note
and interest which shall not have been converted or paid.  The Holder shall not
pay any costs, fees or any other consideration to the Company for the production
and issuance of a new promissory note.


(f)           Reservation of Shares.  The Company shall at all times reserve for
issuance and maintain available, out of its authorized but unissued Common
Stock, solely for the purpose of effecting the full conversion of the Note, the
full number of shares of Common Stock deliverable upon the conversion of the
Note from time to time outstanding. The Company shall from time to time (subject
to obtaining necessary director and stockholder action), in accordance with the
laws of the State of Nevada, increase the authorized number of shares of its
Common Stock if at any time the authorized number of shares of its Common Stock
remaining unissued shall not be sufficient to permit the conversion of the Note.


6.           Company’s Option to Require Conversion.  On or after the Original
Issue Date, if (i) there is an effective registration statement filed with the
Securities and Exchange Commission registering the Conversion Shares to be
issued upon conversion of the Note or such Conversion Shares are eligible for
resale under Rule 144 under the Act, (ii) there is a 30-day average daily
trading volume of 150,000 or more shares of common stock for the last 30
consecutive Trading Days (as hereinafter defined), as reported by the NASDAQ
Stock Market and (iii) the closing price of the Common Stock on the Trading
Market (as hereinafter defined) is $6.75 (subject to adjustment consistent with
the adjustments set forth in Section 5(d) above) or more for 30 out of 60
consecutive Trading Days while the registration statement referred to in clause
“(i)” above is effective or while the Conversion Shares are eligible for resale
under Rule 144, then the Company may require the Registered Holder to convert up
to 100%, in whole or in part, of the outstanding Principal Amount of the Note,
plus any accrued and unpaid interest.  The Conversion Shares subject to such
required conversion are hereinafter referred to as the “Required Conversion
Shares”.
 
 
 
12% Series B Unsecured Convertible Promissory Note - Page 4 of 12

--------------------------------------------------------------------------------

 
 
The Company will have 10 Trading Days after all of the conditions set forth in
the preceding paragraph are met (subject to adjustment consistent with the
adjustments set forth in Section 5(d) above) to deliver to the Registered Holder
a written notice of required conversion (the “Notice of Required
Conversion”).  The Notice of Required Conversion will also provide a breakdown
in reasonable detail of the Principal Amount and/or accrued interest that is
being converted.  The date the Notice of Required Conversion is delivered is
deemed the “Required Conversion Date,” on which date and in accordance with its
Notice of Required Conversion, the Company shall make the appropriate reduction
to the Principal Amount and/or accrued interest as entered in its records.  The
Registered Holder must surrender this Note to the Company within 5 Business Days
of the Required Conversion Date.  Pursuant to the terms of the Notice of
Required Conversion, the Company will issue instructions to its transfer agent
as soon as practicable after receipt of the Note, to cause to be issued and
delivered to the Holder certificates for the number of full shares of Conversion
Shares to which such Holder shall be entitled as aforesaid and, if necessary,
the Company shall cause to be issued and delivered to the Holder a new
promissory note representing any unconverted portion of this Note.  The Company
shall not issue fractional Conversion Shares upon conversion, but the number of
Conversion Shares to be received by any Holder upon conversion shall be rounded
down to the next whole number and the Holder shall be entitled to payment of the
remaining principal amount by a Company check.  In the case of the exercise of
the Company’s option to require conversion set forth herein, the conversion
shall be deemed to have been effected and the Conversion Shares issuable upon
such conversion shall be deemed to have been issued upon the Required Conversion
Date.


“Trading Day” means a day on which the principal Trading Market is open for
business.  “Trading Market” means the following markets or exchanges on which
the Common Stock is listed or quoted for trading on the date in question: the
American Stock Exchange, the Nasdaq Capital Market, the Nasdaq Global Market,
the Nasdaq Global Select Market, the New York Stock Exchange or the OTC Bulletin
Board.


7.           Representations and Warranties of the Company.  The Company
represents and warrants to the Holder that:


(a)           Organization.  The Company is validly existing and in good
standing under the laws of the state of Nevada and has the requisite power to
own, lease and operate its properties and to carry on its business as now being
conducted.  The Company is duly qualified to do business and is in good standing
in each jurisdiction in which the character or location of the properties owned
or leased by the Company or the nature of the business conducted by the Company
makes such qualification necessary or advisable, except where the failure to do
so would not have a material adverse effect on the Company.
 
 
 
 
12% Series B Unsecured Convertible Promissory Note - Page 5 of 12

--------------------------------------------------------------------------------

 
 
(b)           Power and Authority.   The Company has the requisite power to
execute, deliver and perform this Note, and to consummate the transactions
contemplated hereby.  The execution and delivery of this Note by the Company and
the consummation of the transactions contemplated hereby have been duly
authorized by all necessary corporate action on the part of the Company.  This
Note has been duly executed and delivered by the Company and constitutes a
legal, valid and binding obligation of the Company and is enforceable against
the Company in accordance with its terms except (i) that such enforcement may be
subject to bankruptcy, insolvency, moratorium or similar laws affecting
creditors' rights and (ii) that the remedy of specific performance and
injunctive and other forms of equitable relief are subject to certain equitable
defenses and to the discretion of the court before which any proceedings
therefor may be brought.


8.           Events of Defaults and Remedies.  The following are deemed to be an
event of default ("Event of Default") hereunder: (i) the failure by the Company
to pay any installment of interest on this Note or any other Series Notes as and
when due and payable and the continuance of any such failure for 10 days; (ii)
the failure by the Company to pay all or any part of the principal on this Note
or any other Series Notes when and as the same become due and payable as set
forth above, at maturity, by acceleration or otherwise; (iii) the failure of the
Company to perform any conversion of Notes required under this Note or any other
Series Notes and the continuance of any such failure for 10 days; (iv) the
failure by the Company to observe or perform any covenant or agreement contained
in this Note or any other Series Notes and the continuance of such failure for a
period of 30 days after the written notice is given to the Company; (v) the
assignment by the Company for the benefit of creditors, or an application by the
Company to any tribunal for the appointment of a trustee or receiver of a
substantial part of the assets of the Company, or the commencement of any
proceedings relating to the Company under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debts, dissolution or other liquidation
law of any jurisdiction; or the filing of such application, or the commencement
of any such proceedings against the Company and an indication of consent by the
Company to such proceedings, or the appointment of such trustee or receiver, or
an adjudication of the Company bankrupt or insolvent, or approval of the
petition in any such proceedings, and such order remains in effect for 60 days;
(vi) a default in the payment of principal or interest when due which extends
beyond any stated period of grace applicable thereto or an acceleration for any
other reason of maturity of any indebtedness for borrowed money of the Company
with an aggregate principal amount in excess of $1,000,000; and (vii) final
unsatisfied judgments not covered by insurance aggregating in excess of
$1,000,000, at any one time rendered against the Company and not stayed, bonded
or discharged within 75 days.


9.           The Holder’s Rights and Remedies upon the Occurrence of an Event of
Default.  Following the occurrence and during the continuance of an Event of
Default:


(a)           Remedies. The Holder may declare any and all of the obligations
under the Note (the “Obligations”) to be immediately due and payable.


(b)           Exercise of Remedies.  The Holder may by notice to the
Company  accelerate the payment of all obligations (provided that no such notice
shall be required if the Event of Default is under Section 8(v)); the Holder may
proceed to enforce payment of any of the Obligations; and all Obligations shall
bear interest payable on demand at the rate per annum 4% in excess of the
applicable rate of interest provided in Section 2 (the “Default
Rate”).  Notwithstanding the foregoing, at any time after such a declaration of
acceleration has been made and before a judgment and/or decree for payment of
the money due has been obtained, the Holder at such time, may provide written
notice to the Company that the Holder may rescind and annul such declaration and
its consequences if all existing Events of Default, other than the non-payment
of the principal and interest on the Series Notes which have become due solely
by such acceleration, have been cured or waived.  No such rescission or
annulment shall affect any subsequent default or impair any right consequent
thereon.
 
 
 
12% Series B Unsecured Convertible Promissory Note - Page 6 of 12

--------------------------------------------------------------------------------

 
 
(d)           Cumulative Remedies.  The rights and remedies of the Holder shall
be deemed to be cumulative, and any exercise of any right or remedy shall not be
deemed to be an election of that right or remedy to the exclusion of any other
right or remedy.


10.           Limitation on Merger, Sale or Consolidation.  The Company may not,
directly or indirectly, consolidate with or merge into another person or sell,
lease, convey or transfer all or substantially all of its assets (computed on a
consolidated basis), whether in a single transaction or a series of related
transactions, to another person or group of affiliated persons, unless either
(i) in the case of a merger or consolidation, the Company is the surviving
entity or (ii) the resulting, surviving or transferee entity expressly assumes
by supplemental agreement all of the obligations of the Company in connection
with the Notes.Upon any consolidation or merger or any transfer of all or
substantially all of the assets of the Company in accordance with the foregoing,
the successor entity formed by such consolidation or into which the Company is
merged or to which such transfer is made, shall succeed to, and be substituted
for, and may exercise every right and power of the Company under the Note with
the same effect as if such successor entity had been named therein as the
Company, and the Company will be released from its obligations under the Series
Notes, except as to any obligations that arise from or as a result of such
transaction.


11.           Corporate Obligation.  No recourse shall be had for the payment of
the principal or the interest on this Note, or for any claim based thereon, or
otherwise in respect thereof, or based on or in respect of any Note supplemental
thereto, against any incorporator, stockholder, officer, or director (past,
present, or future) of the Company, whether by virtue of any constitution,
statute, or rule of law, or by the enforcement of any assessment or penalty or
otherwise, all such liability being by the acceptance hereof, and as part of the
consideration for the issue hereof, expressly waived and released.


12.           Listing of Registered Holder of Note.  This Note will be
registered as to principal amount in the Holder’s name on the books of the
Company at its principal office in Plano, Texas (the “Note Register”), after
which no transfer hereof shall be valid unless made on the Company’s books at
the office of the Company, by the Holder hereof, in person, or by attorney duly
authorized in writing, and similarly noted hereon.


13.           Registered Holder Not Deemed a Stockholder.  No Holder, as such,
of this Note shall be entitled to vote or receive dividends or be deemed the
holder of shares of the Company for any purpose, nor shall anything contained in
this Note be construed to confer upon the Holder hereof, as such, any of the
rights of a stockholder of the Company or any right to vote, give or withhold
consent to any corporate action (whether any reorganization, issue of stock,
reclassification of stock, consolidation, merger, conveyance or otherwise),
receive notice of meetings, receive dividends or subscription rights, or
otherwise.
 
 
 
12% Series B Unsecured Convertible Promissory Note - Page 7 of 12

--------------------------------------------------------------------------------

 
 
14.           Waiver of Demand, Presentment, Etc.  The Company hereby expressly
waives demand and presentment for payment, notice of nonpayment, protest, notice
of protest, notice of dishonor, notice of acceleration or intent to accelerate,
bringing of suit and diligence in taking any action to collect amounts called
for hereunder and shall be directly and primarily liable for the payment of all
sums owing and to be owing hereunder, regardless of and without any notice,
diligence, act or omission as or with respect to the collection of any amount
called for hereunder.


15.           Attorney’s Fees.  The Company agrees to pay all costs and
expenses, including without limitation reasonable attorney's fees, which may be
incurred by the Holder in collecting any amount due under this Note or in
enforcing any of Holder’s conversion rights as described herein.


16.           Enforceability.  In case any provision of this Note is held by a
court of competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Note will not in any way be
affected or impaired thereby.


17.           Intent to Comply with Usury Laws.  In no event will the interest
to be paid on this Note exceed the maximum rate provided by law.  It is the
intent of the parties to comply fully with the usury laws of the State of Texas;
accordingly, it is agreed that notwithstanding any provisions to the contrary in
this Note, in no event shall such Note require the payment or permit the
collection of interest (which term, for purposes hereof, shall include any
amount which, under Texas law, is deemed to be interest, whether or not such
amount is characterized by the parties as interest) in excess of the maximum
amount permitted by the laws of the State of Texas.  If any excess of interest
is unintentionally contracted for, charged or received under this Note, or in
the event the maturity of the indebtedness evidenced by the Note is accelerated
in whole or in part, or in the event that all of part of the Principal Amount or
interest of this Note shall be prepaid, so that the amount of interest
contracted for, charged or received under this Note, on the amount of the
Principal Amount actually outstanding from time to time under this Note shall
exceed the maximum amount of interest permitted by the applicable usury laws,
then in any such event (i) the provisions of this paragraph shall govern and
control, (ii) neither the Company nor any other person or entity now or
hereafter liable for the payment thereof, shall be obligated to pay the amount
of such interest to the extent that it is in excess of the maximum amount of
interest permitted by such applicable usury laws, (iii) any such excess which
may have been collected shall be either applied as a credit against the then
unpaid principal amount thereof or refunded to the Company at the Holder’s
option, and (iv) the effective rate of interest shall be automatically reduced
to the maximum lawful rate of interest allowed under the applicable usury laws
as now or hereafter construed by the courts having jurisdiction thereof.  It is
further agreed that without limitation of the foregoing, all calculations of the
rate of interest contracted for, charged or received under the Note which are
made for the purpose of determining whether such rate exceeds the maximum lawful
rate of interest, shall be made, to the extent permitted by applicable laws, by
amortizing, prorating, allocating and spreading in equal parts during the period
of the full stated term of the Note evidenced thereby, all interest at any time
contracted for, charged or received from the Company or otherwise by the Holders
in connection with this Note.
 
 
 
 
12% Series B Unsecured Convertible Promissory Note - Page 8 of 12

--------------------------------------------------------------------------------

 
 
18.           Governing Law; Consent to Jurisdiction.  This Note shall be
governed by and construed in accordance with the laws of the State of Texas
without regard to the conflict of laws provisions thereof.  In any action
between or among any of the parties, whether rising out of this Note or
otherwise, each of the parties irrevocably consents to the exclusive
jurisdiction and venue of the federal and/or state courts located in Plano,
Texas.


19.           Amendment and Waiver.  Any waiver or amendment hereto shall be in
writing signed by the Holder.  No failure on the part of the Holder to exercise,
and no delay in exercising, any right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise by the Holder of any right
hereunder preclude any other or further exercise thereof or the exercise of any
other rights.  The remedies herein provided are cumulative and not exclusive of
any other remedies provided by law.


20.           Restrictions Against Transfer or Assignment.  Neither this Note
nor the shares issuable upon conversion of this Note may be sold, transferred,
assigned, pledged, hypothecated or otherwise disposed of by the Registered
Holder hereof, in whole or in part, unless and until either (i) the Note or the
shares issuable upon conversion of the Note have been duly and effectively
registered for resale under the Securities Act of 1933, as amended, and under
any then applicable state securities laws; or (ii) the Registered Holder
delivers to the Company a written opinion acceptable to the Company’s counsel
that an exemption from such registration requirements is then available with
respect to any such proposed sale or disposition.  Any transfer of this Note
otherwise permissible hereunder shall be made only at the principle office of
the Company upon surrender of this Note for cancellation and upon the payment of
any transfer tax or other government charge connected therewith, and upon any
such transfer a new Series Note will be issued to the transferee in exchange
therefor.


21.           Entire Agreement; Headings.  This Note constitutes the entire
agreement between the Holder and the Company pertaining to the subject matter
hereof and supersedes all prior and contemporaneous agreements, representations
and understandings, written or oral, of such parties.  The headings are for
reference purposes only and shall not be used in construing or interpreting this
Note.


22.           Notices.  Any notices or other communications required or
permitted hereunder shall be sufficiently given if in writing and delivered in
person, or sent by registered or certified mail (return receipt requested) or
recognized overnight delivery service, postage pre-paid, or sent by email
addressed as follows, or to such other address as such party may notify to the
other parties in writing:


(a)           If to the Company, to it at the following address:


5700 Plano Parkway, Ste. 3600
Plano, Texas 75093
Attn: John Brda, President
Email: john@torchlightenergy.com
 
 
 
 
 
 

 
 
12% Series B Unsecured Convertible Promissory Note - Page 9 of 12

--------------------------------------------------------------------------------

 

(b)           If to Registered Holder, then to the address listed on the front
of this Note, unless changed, by notice in writing as provided for herein.


A notice or communication will be effective (i) if delivered in person or by
overnight courier, on the Business Day it is delivered, (ii) if sent by
registered or certified mail, the earlier of the date of actual receipt by the
party to whom such notice is required to be given or three (3) days after
deposit in the United States mail and (iii) if sent by email, on the date sent.


[Remainder of page intentionally left blank.  Signature page follows.]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

 
12% Series B Unsecured Convertible Promissory Note - Page 10 of 12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Torchlight Energy Resources, Inc. has caused this Note to be
duly executed in its corporate name by the manual signature of its President.
 

  TORCHLIGHT ENERGY RESOURCES, INC.          
 
By:
        John Brda, President                  


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





 
12% Series B Unsecured Convertible Promissory Note - Page 11 of 12

--------------------------------------------------------------------------------

 

ANNEX A
NOTICE OF CONVERSION




The undersigned hereby elects to convert principal and/or accrued interest under
the 12% Series B Unsecured Convertible Promissory Note due June 30, 2017 of
Torchlight Energy Resources, Inc., a Nevada corporation (the “Company”), into
shares of common stock, par value $0.001 per share (the “Common Stock”) of the
Company, according to the conditions hereof, as of the date written below.  If
shares of Common Stock are to be issued in the name of a person other than the
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates and opinions as reasonably
requested by the Company in accordance therewith.  No fee will be charged to the
Holder for any conversion, except for such transfer taxes, if any.
 

Conversion Calculations:     Date to Effect Conversion:           Principal
Amount of 12% Series B Unsecured Convertible Promissory Note to be Converted:  
        Accrued Interest Amount of 12% Series B Unsecured Convertible Promissory
Note to be Converted:           Number of Shares of Common Stock to be Issued:  
     

 


 

  Signature:                       Name:                       Address:    

 
 

 



 


12% Series B Unsecured Convertible Promissory Note - Page 12 of 12

--------------------------------------------------------------------------------